wt
ci

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case’(Moiifted) ce Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
. vy, ‘ {For Offenses Committed On or After November 1, 1987}
Fidelmar Reyes-Vera Case Number: 3:20-mj-20100

 

 

Defendant's Attorney

Frank Torres }16relT p= eH

 

 

REGISTRATION NO. 70152051

 

 

 

 
 

 

 

 

 

 

 

 

JAN 16 202)
THE DEFENDANT: . ae
pleaded guilty to count(s) 1 of Complaint Cher U8 Di QUBF
: holy | AEP ia Tas Sta iat
[ was found guilty to count(s) iY — eons
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such counts), which involve the following offense(s):
Title & Section - Nature of Offense — . Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) oO 1

L) The defendant has been found not guilty on count(s) |
[1 Count(s) . dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

(INTIME SERVED 0 | days

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change j in the defendant's economic circumstances.

Thursday, January 16, 2020

 

Date of Imposition of Sentence

eal Ce — cM hh im,

DUSM HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy a _ 3:20-mj-20100

f | :

 

 

 
